Citation Nr: 0833488	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral non-
proliferative diabetic retinopathy with choroidal scar in the 
right eye, which is currently rated as 10 percent disabling.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 2005 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The veteran testified at a September 2007 Travel Board 
hearing before the undersigned Veterans Law Judge and a copy 
of the transcript of that hearing has been made a part of the 
claims file.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the veteran's corrected 
visual acuity has been measured to be, at worst, 20/80 for 
the right eye and 20/40 for the left eye.

2.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of peripheral 
neuropathy of the bilateral upper extremities that is related 
to service or to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral non-proliferative diabetic retinopathy with 
choroidal scar in the right eye have not been met during any 
of the period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.75, 4.84a 
Diagnostic Code (DC) 6011, 6061 through 6079, 4.83a (2007).

2.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by active duty service or 
as secondary to service-connected diabetes mellitus, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
December 2004 prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This 
letter satisfied the VCAA duty to notify with regards to the 
claim for service connection decided herein as it fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  Specifically, the letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of the claim for service connection.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  He was also provided with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date in a March 2006 
letter which effectively satisfied the remaining notice 
requirements with respect to the issue for service 
connection.  

Moreover, with respect to the Dingess requirements and the 
claim for increased rating, as the veteran was given notice 
of what type of information and evidence he needed to 
substantiate his claim for an increased rating in the initial 
notice letter issued in December 2004, as this is the premise 
of the claim, it is therefore inherent that he had actual 
knowledge of the rating element of the claim.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claim for increased rating has been denied.

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet the requirements of Vazquez-Flores as 
they are not sufficient as to content and timing, and 
therefore create a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the Dingess letter specifically asked the 
veteran to submit evidence of the disability's impact on his 
daily life and work and the statement of the case issued in 
February 2006 included the exact language from the DCs 
applicable to the veteran's claim for increased rating.  
Therefore, he can be expected to have knowledge of what is 
contained in those DCs and what criteria will be used in 
rating his claim.  Based on the evidence above, the veteran 
can be expected to understand from the various communications 
from the RO what was needed to support his claim.  Moreover, 
the veteran demonstrated actual knowledge of what was needed 
to support his claim as reflected in his testimony.  
Specifically, the veteran testified at the September 2007 
Travel Board hearing that his eyesight had worsened and 
described the impact on his daily life.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regards to the claim for service connection, in 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no VA examination is necessary for the service 
connection claim decided herein as the veteran has submitted 
no evidence even suggesting a diagnosis of peripheral 
neuropathy of the upper extremities.  Without a diagnosis, 
there is no basis for the claim and no need for VA to 
undertake an examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and VA examinations 
to determine the severity of his eye disability.  The veteran 
submitted a private physician's letter describing treatment 
of the eye condition.  And he was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for Increased Rating

The veteran claims that his eye disability has increased in 
severity and thus warrants a rating in excess of the current 
10 percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate DCs identify the 
various disabilities and contain each disability's rating 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the 
evidence for the period on appeal does not indicate periods 
of symptoms that would more nearly approximate different 
ratings and as such no staged ratings will be assigned.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran's diabetic retinopathy is currently assigned a 10 
percent evaluation under DC 6011 for unilateral or bilateral 
localized scars, atrophy, or irregularities of the retina, 
with irregular duplicated, enlarged, or diminished image.  
See 38 C.F.R. § 4.84a, DC 6011.  No higher disability 
evaluation is available under this DC, but DCs 6061 to 6079 
allow for higher disability evaluations for impairment of 
central visual acuity.

Under these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, DCs 6061 to 6079.  As the veteran has not 
lost an eye and is not blind in either eye, DCs 6061 to 6070 
do not apply.  For a rating for visual impairment, the best 
distant vision obtainable after the best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75.  
The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  See 38 C.F.R. § 4.83a.

Visual impairment can also be rated on the basis of loss of 
field of vision.  38 C.F.R. § 4.76, See DC 6080 for 
impairment of field of vision and DC 6090 for diplopia.  DC 
6081 for scotoma is not applicable here as it only warrants a 
10 percent disability rating.

The veteran underwent a VA examination in March 2004 to 
determine the severity of his eye disability.  At that time, 
the veteran's corrected visual acuity in the right eye was 
20/25- for far and in the left eye it was 20/20 for far.  He 
was noted to be negative for diplopia but to have a visual 
field deficit described as inferior/temporal to macular, 
small central scotoma.  The examiner did comment that the 
visual fields were within normal limits and that the amsler 
grid which measures very small central areas of retina 
confirms a perimacular scar on the right eye.  He was 
diagnosed as having background diabetic neuropathy 
bilaterally and choroidal scar of the right eye that were 
related to diabetes mellitus, the latter being most likely 
from the focal laser treatment.  He was also diagnosed as 
having mild cataracts that were not related to his diabetes.

In September 2004, the veteran's corrected visual acuity was 
measured to be 20/25+- in both eyes.  The right eye was noted 
to have an inferior scar and no hemes or exudates were noted 
in either eye.  With regards to the peripheral retina, no 
holes, tears or detachments were noted in either eye.

In June 2005, the veteran's VA treatment records indicate 
corrected visual acuity of 20/20 in both eyes with no 
diplopia.  In August 2005, he was noted to have corrected 
visual acuity of 20/25-2 in the right eye and 20/25+ in the 
left eye.  In September 2005, the veteran's corrected visual 
acuity was measured to be 20/25 in the right eye and 20/20 in 
the left eye.   A letter dated in October 2005 from a private 
physician indicates that the veteran's corrected visual 
acuity was measured as 20/40 in the right eye and 20/20-3 in 
the left eye and that he had diplopia.
The VA treatment records show that in November 2005, the 
veteran's corrected visual acuity was measured to be 20/30-2 
in the right eye and 20/25-2 in the left eye.  Throughout the 
VA treatment records for 2005, he was diagnosed as having 
bilateral cataracts and anisometropia/intermittent double 
vision.  Retinopathy was also noted to be present in an 
October 2005 addendum and was noted to be mild at the June 
2005 treatment session whereas the August 2005 treatment note 
indicated that the veteran had no retinopathy related to his 
diabetes.

In January 2006, the veteran's correct visual acuity was 
measured to be 20/30+2 in the right eye and 20/30 in the left 
eye.  Near acuity was measured as 20/30 bilaterally.  He was 
diagnosed as having bilateral cataracts and 
anisometropia/intermittent double vision but no mention of 
diabetic retinopathy was made.  In April 2006, he was noted 
to have corrected visual acuity of 20/40 in the right eye and 
20/40+1 in the left eye.  He was diagnosed as being 
"diabetic with no retinopathy" and having "visually 
significant age-related ns and cortical cataracts" and 
anisometropia.  The diplopia complained of was associated 
with the anisometropia and was noted to probably continue 
along with the associated disorder.  In May 2006, he was 
noted to have, without correction, visual acuity of 20/40-2 
of the right eye and 20/70-2 of the left eye.  He was noted 
to be negative for any diplopia with or without glasses.  In 
June 2006, he underwent a phacoemulsification with foldable 
posterior chamber intraocular lens implantation of the left 
eye due to advanced cataracts.

In September 2006, he underwent a second VA examination to 
determine the severity of his eye disability.  At that time, 
visual acuity with correction was measured to be 20/25-2 in 
the right eye and 20/25 in the left eye.  Near corrected 
visual acuity was 20/20 bilaterally.  He was diagnosed as 
having mild to moderate non proliferative diabetic 
retinopathy of both eyes, mild after cataracts in the right 
eye causing decreased visual acuity and a chorioretinal scar 
on the right eye.

In May 2007, VA treatment records report measurements of 
corrected visual acuity to be 20/80- in the right eye and 
20/20 in the left eye.  He was diagnosed with diabetes 
mellitus but with no retinopathy in either eye despite having 
a chorioretinal scar in the right eye and refractive error.

The veteran's corrected visual acuity, as measured repeatedly 
during the period on appeal, presented at its worst in the 
most recent VA treatment records at which time the right eye 
was noted to be 20/80-.  The most severe limitation in visual 
acuity of the left eye was noted in May 2006 where 
uncorrected visual acuity was measured to be 20/70-2.  
However, corrected visual acuity, that used for rating 
purposes, of the left eye was at worst at 20/40+1 in April 
2006.  Using the corrected visual acuity of 20/80 for the 
right eye and 20/40 for the left eye, and likening the 20/80 
to the nearest approximate visual acuity measurement of 20/70 
or even to the higher 20/100, only a 10 percent disability is 
warranted.  As there is no evidence of more severe limitation 
of visual acuity, an increased rating cannot be established.

More specifically, while the veteran has been noted to have 
other, non-diabetes-related eye disabilities including 
cataracts and anisometropia which have been indicated to 
affect his visual acuity, field of vision, and cause 
diplopia, these conditions are not symptoms that have been 
associated with his service-connected diabetic retinopathy.  
As these conditions are not service-connected, they are not 
included in the symptoms which are considered for whether the 
veteran's symptoms of diabetic retinopathy are greater than 
that contemplated by the current 10 percent rating.

In addition, the Board has considered the veteran's 
statements regarding his service-connected disability on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  In making its determination, the Board has focused 
on the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
and the veteran's subjective complaints of an increased 
disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While it can be argued and the 
veteran may claim that his disability interferes with his 
employability, the evidence of record simply does not support 
a conclusion that any such impairment is beyond that already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Claim for Service Connection

The veteran claims that he has peripheral neuropathy of the 
upper extremities as a result of his service-connected 
diabetes mellitus.  The veteran has been service-connected 
for diabetes mellitus since April 1999 and has also been 
service-connected for peripheral neuropathy of the lower 
extremities as secondary to his diabetes mellitus since the 
same date.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, with 
certain enumerated disorders such as organic diseases of the 
central nervous system, service incurrence may be presumed if 
the disease is manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  Although there was an 
amendment to § 3.310, the veteran filed his claim prior to 
October 10, 2006, the effective date of the change.  See 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).  The older, more 
liberal, version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See 
VAOPGCPREC 7-2003.

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran's service medical records and post-service 
treatment records are completely silent with regards to 
symptoms or treatment relating to peripheral neuropathy of 
the upper extremities.  In fact, no diagnosis of peripheral 
neuropathy of the upper extremities has been made despite 
numerous treatment records reflecting treatment for diabetes 
and other associated disorders including peripheral 
neuropathy of the lower extremities.  

Indeed, as service connection may only be granted for a 
current diagnosis, when a claimed condition is not shown, 
there may be no grant of service connection.  Here, as no 
such diagnosis has been made for peripheral neuropathy of the 
upper extremities, the claim for service connection must be 
denied.  See 38 U.S.C.A. §§ 1110; Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

An increased rating for bilateral non-proliferative diabetic 
retinopathy with choroidal scar in the right eye, which is 
currently rated as 10 percent disabling, is denied.

Service connection for peripheral neuropathy of the bilateral 
upper extremities, to include as secondary to service-
connected diabetes mellitus, is denied.


REMAND

The veteran claims that he is entitled to service connection 
for hypertension as secondary to his service-connected 
diabetes mellitus.  The veteran has submitted a private 
medical record dated in April 1993 which indicates that he 
has been diagnosed as having hypertension and also notes that 
the hypertension is related to his diabetes mellitus.  The 
private medical records indicated does not explicitly state 
that the two diagnoses are related but rather is a form in 
which the examiner marked hypertension under the 
"complications" category after marking diabetes mellitus 
type I under the "diagnosis" category.  Additionally, it is 
not clear from the more recent VA treatment records that the 
veteran currently has hypertension as there has been nothing 
regarding such a diagnosis in years.  As a result of the 
foregoing, a new VA examination must be conducted in order to 
determine if the veteran has hypertension that is a related 
to his diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine if he has 
hypertension that is related to his 
diabetes mellitus.  Have the examiner 
conduct all necessary tests and review the 
claims folder in conjunction with the 
examination and make a note of having 
completed each of these in the examination 
report.  Have the examiner answer the 
following questions:

	a.  Does the veteran have hypertension?

	b.  If so, is it at least as likely as 
not that the veteran's hypertension is 
related to his diabetes mellitus or 
aggravated by his diabetes mellitus?

2.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D. C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


